EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Matthew E. Barnet on August 17, 2021.

The application has been amended as follows: 
	2.1. Claims 6, 7 and 8 have been cancelled.
	
	2.2. In claim 17, line 2, “comprises” has been replaced with --is--.

	2.3. In claim 20, line 3, “comprises” has been replaced with --is--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	The allowable subject matter of claim 11 is now incorporated into independent claim 1. As stated in the previous office action, Hentze, the closest prior art, fails to teach, disclose or suggest the specific monomer (A) in their recited proportions. While Hentze teaches methacrylic acid in Example 7, its amount is outside the scope of 25% to 80% by mass based on 100% by mass of total monomers as recited in instant claim 1. Accordingly, the subject matter, as a whole would not have been obvious to one of ordinary skill in the art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761